UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K Annual Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the Fiscal Year ended December 31, 2011 Commission File Number 0-13839 CAS MEDICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 06-1123096 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 44 East Industrial Road, Branford, Connecticut06405 (Address of principal executive offices, including zip code) (203) 488-6056 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.004 par value The NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of June 30, 2011, which is the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $27,918,000 based on the closing price as reported on the NASDAQ Global Market.This calculation does not reflect a determination that persons are affiliates for any other purpose. As of March 23, 2012, there were 13,619,612 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant's Proxy Statement for its Annual Meeting of Stockholders to be held on June 20, 2012 are incorporated by reference in Part III of this Report.Except as expressly incorporated by reference, the Registrant's Proxy Statement shall not be deemed to be part of this Form 10-K. INDEX Page PART I Item 1 Business 4 Item 1A Risk Factors 14 Item 1B Unresolved Staff Comments 18 Item 2 Properties 18 Item 3 Legal Proceedings 19 Item 4 Mine Safety Disclosures 19 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item 6 Selected Financial Data 20 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A Quantitative and Qualitative Disclosures About Market Risk 25 Item 8 Financial Statements and Supplementary Data 25 Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets as of December 31, 2011 and 2010 F-2 Consolidated Statements of Operations for the Years Ended December 31, 2011 and 2010 F-3 Consolidated Statements of Changes in Shareholders’ Equity for the Years Ended December 31, 2011 and 2010 F-4 Consolidated Statements of Cash Flows for the Years Ended December 31, 2011 and 2010 F-5 Notes to Consolidated Financial Statements F-6 to F-18 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 26 Item 9A Controls and Procedures 26 Item 9B Other Information 26 PART III Item 10 Directors, Executive Officers and Corporate Governance 27 Item 11 Executive Compensation 27 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 13 Certain Relationships and Related Transactions, and Director Independence 27 Item 14 Principal Accountant Fees and Services 27 PART IV Item 15 Exhibits and Financial Statement Schedules 28 Signatures 31 - 3 - PART I This report may contain information that includes or is based on forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that are subject to risks and uncertainties.These statements may be identified by the use of words such as "anticipates," "expects," "estimates," "projects," "intends" and "believes" and variations thereof and other terms of similar meaning.Factors that could cause the Company's actual results and financial condition to differ from the Company's expectations include, but are not limited to: potential liquidity constraints; price and product competition; rapid technological changes; dependence on new product development; failure to introduce new products effectively or on a timely basis; the mix of products sold; supply and prices of raw materials and products; customer demand for the Company’s products; regulatory actions; changes in reimbursement levels from third-party payors; product liability or other litigation claims; changes in economic conditions that adversely affect the level of demand for the Company's products; changes in foreign exchange markets; changes in financial markets; changes in the competitive environment; and other risks described in Item 1A “Risk Factors” and Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Annual Report on Form 10-K.While the Company believes that the assumptions underlying such forward-looking statements are reasonable, there can be no assurance that future events or developments will not cause such statements to be inaccurate.All forward-looking statements contained in this report are qualified in their entirety by this cautionary statement. The Company cautions you not to place undue reliance on these forward-looking statements, which speak only as of their respective dates. The Company undertakes no obligation to publicly update or revise forward-looking statements to reflect events or circumstances after the date of this Annual Report on Form 10-K or to reflect the occurrence of unanticipated events. Unless the context indicates otherwise, as used in this report, the terms “CAS,” “CASMED,” the “Company,” “we,” “us” and “our” refer to CAS Medical Systems, Inc. Item 1. Business Overview We are a medical technology company that develops, manufactures and markets non-invasive patient monitoring products that are vital to patient care. Our products include the FORE-SIGHT® Absolute Tissue Oximeter and sensors, and our Traditional Monitoring products which include MAXNIBP® blood pressure measurement technology, bedside monitoring products, and neonatal vital signs supplies. These products are designed to provide accurate, non-invasive, biologic measurements that guide clinicians to provide better patient care. We believe that our FORE-SIGHT Absolute Tissue Oximeter places CASMED in a unique position to expand the clinical application for monitoring tissue oxygenation. Standard non-invasive parameters such as pulse oximetry and blood pressure only provide surrogate markers of tissue oxygen delivery.The indirect nature of these parameters forces clinicians to infer the adequacy of oxygenation in vital organs.However, data convincingly show that clinician estimation of cerebral oxygenation often does not correlate with actual tissue oxygenation levels and that potentially dangerous cerebral hypoxia often goes unrecognized.Therefore, direct monitoring of cerebral oxygenation provides a unique and powerful tool that allows clinicians to recognize and treat potentially dangerous tissue hypoxia to avoid adverse clinical outcomes. As clinician education and experience demonstrates that use of cerebral and tissue oximetry improves patient care, we believe that the market for these monitors will continue to expand at attractive rates.We believe the FORE-SIGHT Absolute Tissue Oximeter provides the most accurate and reliable readings and is well-positioned to compete in that expanding market.In 2011, worldwide revenues of FORE-SIGHT products grew 22% over the prior year to $6.3 million, driven by a 40% increase in the sale of FORE-SIGHT sensors in the U.S. Strategy The past 18 months have been transformative for CASMED.We believe that the FORE-SIGHT monitoring franchise has material growth potential.Beginning with the appointment of Thomas Patton as - 4 - the President and CEO in August 2010, the Company has taken significant steps to capitalize on that opportunity.In addition, the Company continues to actively manage its Traditional Monitoring product segment with the goal of returning that segment to growth. Specifically, our strategy consists of three primary elements: · Focus on FORE-SIGHT – Given the unique clinical value of FORE-SIGHT and its position as a best-in-class cerebral oximeter in an expanding market, we believe that substantial investment in the FORE-SIGHT opportunity is warranted.Therefore, we have committed significant resources and focus to expand, upgrade and revitalize our FORE-SIGHT selling organization, to increase our marketing and clinical support and to support research that demonstrates the clinical value of cerebral oximetry.We are also engaged in a major research and development initiative to launch a second generation FORE-SIGHT product that will improve the functionality of the monitor, lower manufacturing costs and meet the changing expectations of our customers. · Rejuvenate our Traditional Monitoring Products –We have also commenced efforts to rejuvenate our Traditional Monitoring products with a focused effort to actively manage and upgrade the sale and distribution of those products while we expend measured resources to develop a new non-invasive blood pressure solution and an upgraded and refreshed vital signs monitor. · Rationalize our Business Lines–We haverationalized our product offerings to concentrate on those that provide the best opportunities for growth.In 2010, we divested our Statcorp blood pressure cuff business unit and transitioned out of our sleep apnea product line. Over the last 18 months, specific accomplishments included: · The Company appointed Thomas M. Patton as President and CEO and as a Director of the Company in August 2010. Mr. Patton is a seasoned executive in the medical products field with a broad range of operational and strategic experience from start-ups to growth companies, both public and private. · In November 2010, the Company sold its non-strategic Statcorp business unit which included its blood pressure cuff and rapid infusor cuff product lines for $3.2 million in cash, plus an earn out payment of $250,000 realized during mid-2011.The proceeds from this transaction were used to retire the Company’s bank debt and for working capital (investments) purposes. · Throughout 2010 and 2011, the Company successfully rebuilt and reorganized its executive management team.New appointments were made to the following positions:Director of Research and Development (December 2010); V.P. of Global Sales and Marketing (January 2011); Director of US FORE-SIGHT Sales (July 2011); Director of Marketing (October 2011); Director of Monitoring Solutions (December 2011) and Chief Medical Officer (January 2012). · In June 2011, the Company completed a financing transaction by selling convertible preferred stock to Thomas, McNerney and Partners.That transaction netted the Company approximately $13.8 million and provided substantial working capital to allow the business to invest in its growth strategy.Coincident with that transaction, the Company replaced two if its long serving Board members with representatives from Thomas, McNerney. · Throughout the year, the Company expanded and upgraded its FORE-SIGHT domestic field selling organization of direct sales representatives, manufacturer’s reps, and clinical specialists to 47 people at year end 2011, up from 26 at year-end 2010. · The Company continued to build on the base of clinical evidence for FORE-SIGHT.As of February 2012, there were 175 publications demonstrating the performance of FORE-SIGHT monitoring including 49 publications added in 2011, and another 19 added in the first two months of 2012.Key among those publications were: - 5 - o “Noninvasive Cerebral Oxygenation May Predict Outcome in Patients Undergoing Aortic Arch Surgery”, Fischer, GW et.al., Mount Sinai School of Medicine, New York, NY, J.Thor CV Surgery 2011 141(3):815-21. The authors monitored 30 patients under-going aortic arch surgery and found “decreased cerebral oxygenation values were associatedwith major complications, prolonged post-operative mechanical ventilation and prolonged ICUand hospital LOS [length of stay]” and that the likelihood of poor outcomes increased aspatients experienced longer periods of time under lower absolute threshold cerebral oximetryvalues. o “The Incidence of Cerebral Desaturation Events in the Intensive Care Unit (ICU) Following Cardiac Surgery”,Greenberg SB, Garcia A, Fasanella R, Murphy G, Szokol J, Vender J.,North Shore University Health System, Evanston IL (ASA #A1454). This study of 40 high risk cardiac patients, was the first to demonstrate a high frequency of cerebral desaturation events in the immediate post-operative period.Patients with desatur- ations were more likely to die, and more likely to develop post-operative nausea and vomiting. o “Validation of the FORE_SIGHT Tissue Oximeter for Measurement of Somatic Oxygenation in Children”,Kussman B, Laussen P, Benni P, McElhinney D, McGowan F.,Children’s Hospital Boston and Harvard Medical School, Boston, MA (ASA #LBC01). This abstract presented validation data for the FORE-SIGHT Oximeter on the flank (lower back) of 65 newborns and children.This study compared FORE-SIGHT readings against blood samples drawn from invasive catheters and showed a high degree of FORE-SIGHT accuracy against the standard. o “Performance of 5 Cerebral Oximeters during Hypoxia in Health Volunteers,”Bickler PE, Feiner JR, Eilers H, Rollins M., University of California, San Francisco, San Francisco, CA (ASA #LBT07). This study showed FORE-SIGHT Absolute Oximeter had the greatest precision and accuracy of all monitors tested.This study is the first to compare accuracy performance of multiple cerebral oximeters on the same group of subjects using the same methods. · The world-wide installed base of FORE-SIGHT monitors increased 40% to 549 as of December 31, 2011. · World-wide FORE-SIGHT disposable sensor revenues increased 37% for 2011. Description of Products and Services The Company reports two categories of revenue within one reportable business unit. · Tissue Oximetry Monitoring – includes sales of the Company’s FORE-SIGHT Absolute Tissue Oximeter monitors, sensors and accessories. · Traditional Monitoring – includes sales of the Company’s traditional vital signs products and services including:(i) sales to Original Equipment Manufacturers (“OEM”) of the Company’s proprietary non-invasive blood pressure technology (MAXNIBP®) for inclusion in the OEM customer’s own multi-parameter monitors; (ii) bedside vital signs monitors and accessories incorporating various combinations of measurement parameters for both human and veterinary use such as MAXNIBP non-invasive blood pressure, pulse oximetry, electrocardiography (ECG), temperature, and capnography (CO² measurements); (iii) neonatal intensive care vital signs supplies including electrodes and skin temperature probes; and (iv) service repair. - 6 - Tissue Oximetry Monitoring CASMED’s FORE-SIGHT Absolute Oximeter technology provides a simple, noninvasive, quantitative measurement of oxygenation in cerebral tissue.The percentage saturation of cerebral hemoglobin with oxygen is obtained by placing a sensor on both the right and the left side of the patient’s forehead. The FORE-SIGHT sensors emit four different wavelengths of light that harmlessly penetrate into the cerebral tissue and are reflected back to photo-detectors in the same sensor.An exclusive algorithm then determines the percentage of hemoglobin that is saturated with oxygen in the blood of the brain tissue underlying each sensor. Through these proprietary and patented processes, FORE-SIGHT provides clinicians with an accurate, absolute numerical measure of the tissue oxygenation.FORE-SIGHT can also be used to monitor the oxygenation of other tissues such as muscle and abdominal tissues in newborns weighing less than 4 kilograms. Our FORE-SIGHT Tissue Oximeter non-invasively and continuously measures absolute cerebral tissue oxygen levels, enabling clinicians to identify and quickly react to dangerously low brain oxygen levels and provide better care. We believe that FORE-SIGHT incorporates a combination of features that permit oxygenation values obtained to be more reliable and more accurate, and therefore more actionable by clinicians in critical care environments. · CASMED’s FORE-SIGHT monitors emit four wavelengths of light, permitting an increased level of signal acquisition and thereby providing sufficient data to solve for other optical variables in the tissue sample, such as melanin in the skin, that would otherwise interfere with hemoglobin signals. · CASMED’s FORE-SIGHT sensors are designed with a preferred geometry, maximizing the distance between the light source and the farthest photo-detector, thereby providing a light pathway that penetrates deeper into the tissue giving a greater tissue sample for interrogation. · CASMED’s FORE-SIGHT monitors permit the clinician to enter age and weight parameters of the patients.These factors are considered by our algorithm when interpreting signal variables that are affected by those parameters such as skull shape and composition. · CASMED’s FORE-SIGHT patented algorithm utilizes a combination of patented and other methods to sort out optical signals created by non-critical background tissue. Our competitor’s monitors that provide trend-based values differ significantly from the FORE-SIGHT Oximeter which provides absolute values.Trend-based monitors rely upon a baseline measurement from which a declination of some percentage is then considered to be an actionable “desaturation” event.However, the baseline presumes the patient’s oxygenation levels are not already compromised by the introduction of anesthesia, inspired oxygen, existing cardiovascular disease, compromised physiology or other confounding factors.Therefore, in those instances where a patient is already ill, is already being treated, or for which a single “spot check” value is sought, a valid baseline measurement may not be available. With FORE-SIGHT’s absolute tissue oxygenation measurement, clinicians can have confidence that the value displayed is a more accurate value of the actual tissue oxygenation and can signal clinical interventions once a predetermined absolute threshold is reached (for example if the oxygen saturation levels drop below an absolute value of 60%). We believe our FORE-SIGHT oximeter helps clinicians solve a serious deficit in the care of many critical care patients.Unrecognized and dangerous desaturation events occur with much greater frequency than previously known, and can only be identified with the direct measurement that tissue oximeters provide.Given this evidence, we believe our best-in-class FORE-SIGHT technology continues to gain clinical adoption and is well-positioned in the market for significant future growth. The Need for Tissue Oxygenation Monitoring Oxygen is necessary to keep cells viable.The brain has a very high metabolic rate, consuming approximately 20% of the body’s oxygen at rest.It is thus the organ that is least resistant to oxygen deprivation. Lack of sufficient oxygenation in the brain can rapidly cause neurologic dysfunction leading to cardiovascular collapse.Cell deathin - 7 - the brain causes neurologic injury such as cognitive impairment, stroke, paralysis, coma and/or hypoxic encephalopathy.Frequently these injuries result in severe morbidity or even death. Dangerous deficits in brain hemoglobin saturation (reflecting decreased brain oxygen levels) are termed “desaturation events” because the hemoglobin of the blood is no longer sufficiently “saturated” with oxygen molecules.Desaturations can be caused by many factors.The brain responds to insufficient levels of oxygen by increasing ventilation, cardiac output, and blood pressure in order to increase oxygen delivery.It also vasodilates to increase brain blood flow.This biologic process is called “auto-regulation.”However, auto-regulation is compromised by illness, surgical intervention, trauma, and anesthesia, and neonates and children have immature auto-regulation capabilities. Inadequate oxygen delivery to the brain can be caused by: · Hypoxemia: a decrease of hemoglobin oxygen saturation in arterial blood (inadequate oxygenation of the supply). · Ischemia: a decrease in blood flow to the brain caused by inadequate cardiac output, occlusion of cerebral vessels, or increased intracranial pressure (inadequate volume of supply). · Anemia: a decrease in the concentration of red blood cells in the blood (inadequate oxygen carrying capacity). Oxygen delivery must also match oxygen consumption related to the metabolic rate of the brain. Most conventional monitoring is ultimately employed to assure an adequate balance between oxygen supply and demand.Reliably measuring the impact of complicated interactions among factors affecting cerebral oxygenation requires unacceptably invasive techniques.Standard parameters such as pulse oximetry, heart rate and blood pressure determinations, capnometry and cardiac output assessment, each provide only indirect predictions of cerebral oxygenation.From that information a clinician can only inferthat a patient’s brain inadequately oxygenated. Data from cerebral oximetry convincingly shows that the estimations clinicians make about cerebral oxygenation based solely on these indirect measures are frequently wrong, and that threatening cerebral desaturation events occur without recognition.Thus, in many acute care settings such as surgery, intensive care and other critical care environments, patients are exposed to potentially damaging cerebral hypoxia that could likely be prevented if recognized. Following is a table that details various observational studies that show the percentage of patients who suffered from cerebral desaturation events (CDEs) as variously defined in each publication: Incidence Of CDEs Procedure Citation 73% Aortic arch surgery Fischer GW, et.al. Noninvasive cerebral oxygenation may predict outcome in patients undergoing aortic arch surgery. J Thorac Cardiovasc Surg. 2011;141(3):815-21. 60% Cardiac Surgery Fedorow C, Grocott HP. Cerebral monitoring to optimize outcomes after cardiac surgery.Curr Opin Anaesthesiol. 2010 Feb;23(1):89-94. 25% with shunts 3.9% without Carotid Endarderectomy DeNaeyer S, et.al. Non-invasive absolute cerebral oximetry and intraluminal shunting during carotid endarterectomy. Presented at American Society of Anesthesiologists Annual Meeting 2010 # A398. 45.9± 134 (min-%) EP Lab Miller MA,et.al. Activation and entrainment mapping of hemodynamically unstable ventricular tachycardia using a percutaneous left ventricular assist device. J Am Coll Cardiol. 2011; 58(13):1363-71. 26% General Abdominal Surgery, Elderly Casati A, et.al. Monitoring cerebral oxygen saturation in elderly patients undergoing general abdominal surgery: a prospective cohort study. Eur J Anaesthesiol. 2007 Jan;24(1):59-65. Epub 2006 Jul 7. - 8 - 50% ICU, Post-cardiac surgery Greenberg SB,et.al. The Incidence of cerebral oxygen desaturation event in the intensive care unit (ICU) following cardiac surgery. Presented at American Society of Anesthesiologists Annual Meeting 2011 #A1454. 18% Craniotomy from acute intracerebral bleeding Dylst D,et.al.Monitoring of absolute cerebral oxygen saturation during craniotomy for acute intracerebral bleeding. Eur J Anaesthesiol 2009; 26 (Suppl 45): 7AP5-6. 80% Shoulder surgery- beach chair position Murphy GS,et.al. Cerebral oxygen desaturation events assessed by near-infrared spectroscopy during shoulder arthroscopy in the beach chair and lateral decubitus positions. Anesth Analg 2010; 111(20: 496-5. 36% Spine surgery in prone position Hemmerling, Thomas M., et.al. Decrease of Cerebral Oxygen Saturation in Prone Position During Spine Surgery Measured by Absolute Cerebral Oximetry Presented at American Society of Anesthesiologists Annual Meeting 2010 #LB07. 56%≤65% 10% < 55% Thoracic Surgery Kazan R, et.al. Reduced cerebral oxygen saturation measured by absolute cerebral oximetry during thoracic surgery correlates with postoperative complications.Br J Anaesth. 2009; 103(6):811-16. This growing body of clinical evidence substantiates the premise that cerebral oximetry with FORE-SIGHT offers valuable insight to clinicians during the management of critical care patients which could permit them to increase safety and improve clinical outcomes. The Market for Tissue Oximetry Cerebral desaturation events occur with much greater frequency than previously believed (see above references). Desaturation events have been recorded during abdominal surgery, open heart procedures, orthopedic procedures and heart catheterization procedures, among others.This list will certainly grow as more patient groups are evaluated.In the U.S. alone, cerebral monitoring could safeguard millions of patients undergoing surgical procedures each year.Desaturation events have also been recorded during monitoring of neonates, pediatric patients, and adults in the ICU, expanding the market opportunity even further. While we believe the eventual addressable market for tissue oximetry could someday be as large as $1 billion, we estimate current total world-wide annual revenues from the sale of tissue oximetry to be approximately $75 million to $85 million.Given the broad potential applicability of this parameter, and the small current rate of market penetration, we also believe that market rates of growth will continue to be attractive into the foreseeable future. The growing body of published literature in support of tissue oximetry will play an increasingly important role in the expansion of the tissue oximetry market as clinicians continue to be educated regarding the potential benefits of this parameter. Traditional Monitoring In addition to Tissue Oximetry products, CASMED provides a series of traditional vital signs monitoring products and services to clinicians around the world.Those include: · Sales to Original Equipment Manufacturers (“OEM”) of the Company’s proprietary non-invasive blood pressure technology (MAXNIBP) for inclusion in the OEM customers’ own multi-parameter monitors; · Vital signs monitors and accessories incorporating various combinations of measurement parameters for both human and veterinary use such as MAXNIBP non-invasive blood pressure, pulse oximetry, electro-cardiography (ECG), temperature, and capnography (CO2 measurements); and · Supplies and service including neonatal intensive care vital signs supplies (such as electrodes and skin temperature probes). - 9 - Blood Pressure Measurement Technology The Company has developed a proprietary non-invasive blood pressure measurement technology that it sells under the MAXNIBP brand.The Company believes this technology is more accurate, reliable, and able to produce a measurement result faster than its competitors.These advantages are important, especially in the most challenging clinical situations where measurements can be difficult to obtain.The Company has entered into OEM agreements to supply its MAXNIBP technology to various companies throughout the world.This technology is used in other monitoring systems where non-invasive blood pressure is one of many measurement parameters.The Company’s OEM agreements are typically multi-year arrangements. Bedside Monitoring The Company offers a full line of non-invasive vital signs monitoring products for a variety of general care settings such as hospital wards, outpatient medical surgical units, recovery rooms, procedure labs, physician offices, long term care facilities and emergency response settings. The monitors are small, lightweight, portable and easy to use. The Company manufactures two platforms of vital signs monitors based around its proprietary MAXNIBP non-invasive blood pressure technology and incorporating various combinations of other measurement parameters including pulse oximetry, electro-cardiography, temperature, and capnography.CASMED monitors are ideal for a range of clinical settings both human and veterinary. The Company has a blanket agreement with the U.S. Department of Veterans Affairs (the “VA”) for purchase of its vital signs monitors through February 2013. Over the past six years, the Company has sold more than 14,000 vital signs monitors to the VA hospitals and clinics throughout the U.S.Collective sales to VA hospitals accounted for approximately 18% of the Company’s overall sales for 2011. Supplies and Service CASMED supplies a line of specialty neonatal supplies including Klear-Trace® ECG Electrodes, NeoGuard® skin temperature probes and adhesive reflectors. These high quality single-patient-use products are designed specifically to meet the unique needs of neonatal intensive care.The Company also provides various repair services to its customers for monitors already in the field. Sales and Marketing The Company markets its products globally, through hospital, surgery center and outpatient facility, homecare, veterinary and emergency medical distribution channels. A number of different sales channels are utilized to maximize opportunities for the various product lines we offer. Tissue Oximetry Monitoring The Company’s critical care FORE-SIGHT Absolute Tissue Oximeters are sold via a direct sales force and key manufacturer’s representatives groups within the U.S. and via stocking distribution partners outside the U.S. As of December 31, 2011, the Company utilized a team of 47 sales and clinical support specialists dedicated to the FORE-SIGHT product line in the U.S. including six direct sales representatives, five clinical specialists and 36 sales people in nine manufacturer’s representative organizations. Outside the U.S., as of December 31, 2011, the Company had 5 exclusive or non-exclusive FORE-SIGHT sales consultants located in Europe, the Middle East, and the Pacific Rim all managing FORE-SIGHT sales via our distribution partners. The Company continues to invest significant resources in hiring, engaging, educating and supporting its FORE-SIGHT field selling organization. Traditional Vital Signs Monitoring The Company sells its non-invasive blood pressure technology in the form of sub-assemblies to be assembled into - 10 - other OEM companies’ multi-parameter monitors. The Company sells this product line on a direct basis utilizing headquarters-based employees to solicit companies operating in both the domestic and international markets. The Company’s vital signs monitoring products are sold within the U.S. via manufacturer’s representatives and distributors. Outside of the U.S., sales are conducted through exclusive distributors in Europe, Africa, the Middle East, Pacific Rim, Latin America and Canada. Sales of the Company’s neonatal supplies are primarily sold via key stocking distribution partners in the U.S. Financial Information Relating to Sales Year Ended December 31 Domestic Sales $ $ International Sales Total $ $ Competition The Company competes in the broader medical equipment market for patient monitoring equipment and supplies. We believe our products maintain a high, professional standard of accuracy and quality in demanding environments. We believe that our reputation for producing innovative, accurate and reliable products that are user-friendly, manufactured in the U.S., and contain best-in-class technology are key factors in our ability to successfully compete with larger organizations in the medical equipment market. We believe that the principal competitive factors that we and other companies competing in our markets face are: · FDA clearance; · The accuracy, reliability and repeatability of measurements; · Publication of peer reviewed clinical studies; · Acceptance by leading thought-leaders in anesthesia, surgery, perfusion and other key clinical roles for new technologies such as cerebral oxygenation monitoring; · Documentedimproved patient outcomes; · The cost effectiveness of monitoring solutions and overall pricing; · Interfacing with multi-parameter patient monitoring and data solutions; · The overall ease of use and product quality; · Sales and marketing capability and established sales distribution channels; and · IP protection, and timing and acceptance of product innovation. Competitors for our Tissue Oximetry products include Covidien, Hutchinson Technology Inc., Nonin Medical Inc., and Hamamatsu Corp.A number of smaller competitors have also recently introduced or have made plans to introduce competitive tissue oxygenation monitors into the marketplace. Competitors for our Traditional Vital Signs Monitoring products are myriad and include large corporations such as Philips, General Electric, Mindray Medical International Ltd., and Welch Allyn Inc. among others in the vital signs monitor market and companies such as SunTech Medical Inc., Omron Corp. and Mindray in the OEM NIBP market.Many of the major patient monitoring solutions companies also have their own proprietary NIBP technology. Research and Development As of December 31, 2011, our R&D organization consisted of a staff of 21 full-time engineers and scientists focused on the following primary areas: · Advanced algorithm research; · Sensor and optical development; · Hardware development and support; and - 11 - · Clinical research. Our R&D efforts in 2011 were primarily focused on the development of a new FORE-SIGHT monitor with improved functionality and lower manufacturing costs.We have also applied R&D resources toward advancing the design and the performance of our MAXNIBP non-invasive blood pressure technology and an update of our vital signs monitoring product offering. CASMED began initial research efforts in Near-Infrared Spectroscopy (“NIRS”) based cerebral oximetry in 1999. The adult version FORE-SIGHT cerebral oximeter was first sold in May 2007 and was followed by a number of enhancements including the addition of the small (neonatal) sensor in 2008. In 2009 the Company completed its cerebral oximetry sensor offerings with the release of the non-adhesive small sensor and the medium sensor. The target markets for the medium sensor are in the areas of pediatric intensive care, pediatric cardiovascular OR and cardiovascular intensive care. The non-adhesive small sensor is designed specifically for preserving the skin integrity of newborns and preterm infants. During 2011 and 2010, the Company incurred R&D related expenses of approximately $3,892,000 and $2,475,000, or 17% and 10% of revenues, respectively. After consideration of reimbursements received from the National Institutes of Health (“NIH”) as discussed under Grant Awards below and various federal tax grants and state tax credits received during 2010, net R&D expenses for 2011 and 2010 were approximately $3,525,000 and $1,689,000, or 16% and 7% of revenues. Reimbursements from the NIH were approximately $367,000 for 2011 and $483,000 for 2010. The Company also received approximately $303,000 of federal and state tax incentives during 2010.Funding provided to the Company is recorded as a reduction in R&D expenses. For 2012, we expect our net R&D expenses to be greater than our 2011 expenditures. R&D activities for 2012 will be primarily focused on the continued advancement of the Company’s FORE-SIGHT technology with continued emphasis on algorithm development, technology integration, clinical research and cost reduction as well as updates to our vital signs monitoring products. Grant Awards On September 17, 2007, the Company was awarded a three year grant, which was subsequently extended, totaling $2.8 million by the National Institute of Neurological Disorders and Stroke (“NINDS”) of the NIH under its Small Business Innovative Research Program. The grant was awarded primarily to support advanced clinical outcome studies that focus onthe Company’s FORE-SIGHT cerebral oximeter. Further clinical studies funded by this grant will be used to expand the clinical applications for FORE-SIGHT outside of the initial target market of high risk cardio-vascular surgery. As of December 31, 2011, a maximum of approximately $0.3 million remained under the 2007 grant award.This grant continues to provide support for the Company’s clinical efforts currently being undertaken at multiple adult and neonatal sites. Reimbursements from the NIH were approximately $367,000 for 2011 and $483,000 for 2010. The funding provided to the Company is recorded as a reduction in R&D expenses. Trademarks, Patents and Copyrights Certificates of Registration have been issued to the Company by the United States Department of Commerce Patent and Trademark Office for the following marks:CASâ, CASMED®, COOL-LIGHT®, For Every Life and Breath Situation®,For What’s Vital®, FORE-SIGHT®, HOLD-TIGHT®, Klear-Traceâ, LASER-SIGHT®, Limboard®, MAXNIBPâ, Mother/baby®, NeoGuardâ, the heart shaped mark for use as a thermal reflector, and the Company's corporate logo. The Company holds six U.S. patents and four international patents for its FORE-SIGHT technologies which it believes provide it with a competitive market advantage.The Company believes the design concepts covered in its current patent applications and provisional patent applications are important to providing a tissue oximeter capable of absolute brain tissue oxygen saturation measurements with FORE-SIGHT’s level of accuracy. Although the Company holds such patents and has patents pending related to certain of its products, it does not believe that its business as a whole is significantly dependent upon patent protection.The Company also relies on trade secret, copyright and other laws and on confidentiality agreements to protect its technology.The Company has copyright - 12 - protection for the software used in its blood pressure and tissue oximeter monitors. The Company will continue to seek patent, trademark and copyright protections as it deems advisable to protect the markets for its products and its R&D efforts.We believe that neither our patents nor our other legal rights will necessarily prevent third parties from developing or using a similar or a related technology to compete against our products. Employees As of December 31, 2011, the Company had 109 employees, of which 107 were full-time.The Company has no collective bargaining agreements and believes that relations with its employees are good. Government Regulation Medical products of the type currently being marketed and under development by the Company are subject to regulation under the Food, Drug and Cosmetic Act (the "FD&C Act") and numerous acts and amendments such as the Quality System Regulations (“QSR”), often referred to as Good Manufacturing Practices (“GMP's”). In addition, depending upon product type, the Company must also comply with those regulations governing the Conduct of Human Investigations, Pre-Market Notification Regulations and other requirements, as promulgated by the FDA.The FDA is authorized to inspect a device, its labeling and advertising, and the facilities in which it is manufactured in order to ensure that the device is not manufactured or labeled in a manner which could cause it to be in violation of the FD&C Act. The FDA has adopted regulations which classify medical devices based upon the degree of regulation believed necessary to assure safety and efficacy.A device is classified as a Class I, II, or III device.Class I devices are subject only to general controls.Class II devices, in addition to general controls, are or will be subject to "performance standards."Most devices are also subject to the 510(k) pre-market notification provision.In addition, some Class III devices require FDA pre-market approval before they may be marketed commercially because their safety and effectiveness cannot be assured by the general controls and performance standards of Class I or II devices. The Company's products are primarily Class I and II devices and most of them have required FDA notification under Section 510(k) of the FD&C Act. In the last factory inspection of the Company by the FDA during August 2010 no material non-conformities were issued. International Regulatory Compliance CASMED maintains certification to ISO 13485:2003 by the accredited body, BSI Inc., in its manufacturing facility. These certifications allow CASMED to use the "CE" mark on its products.The CE mark is required for medical devices to gain access to the European Union (“EU”) common market and all other non-EU markets as well.The FDA, recognizing the value of this universally accepted quality system, has patterned its Quality System Regulations after ISO 9001 and ISO 13485. CASMED maintains full compliance with ISO 13485:2003 and the EU’s Medical Device Directive, as evaluated by periodic assessment. Manufacturing and Quality Assurance The Company assembles its products at its facility in Branford, Connecticut.The various components for the products, which include plastic moldings, wire, printed circuit boards, semi-conductor circuits, electronic and pneumatic components, power supplies, proprietary software and many other parts and sub-assemblies are obtained from outside vendors.The Company has not experienced any sustained interruption in production or the supply of components and does not anticipate any difficulties in obtaining the components necessary to manufacture its products. Quality assurance procedures are performed by the Company at its Branford, Connecticut facility and occasionally - 13 - at its suppliers' facilities to standards set forth in the FDA's "Quality System Regulations."These procedures include the inspection of components and full testing of finished goods.The Company has a controlled environment where the final assembly of single-patient-use products is conducted. Customers Our five largest customers accounted for approximately 35% and 36% of revenues in 2011 and 2010, respectively.Among these customers, Physio-Control, Inc., customarily the Company’s largest individual customer, accounted for 11% and 14% of revenues during 2011 and 2010, respectively. In addition, the Company has a blanket agreement with the U.S. Department of Veterans Affairs (“VA”), as extended, for the purchase of its vital signs monitors through February 2013.Collective sales to VA hospitals accounted for 18% and 14% of overall sales for 2011 and 2010, respectively.The loss of any significant customer could have a material adverse effect on our financial position and results of operations. Backlog The Company’s backlog includes orders pursuant to long-term OEM agreements as well as orders for products shippable on a current basis. Total backlog, therefore, is not a meaningful indicator of the Company’s future sales. Corporate Information CAS Medical Systems, Inc. is a Delaware corporation organized in 1984. Our corporate offices are located at 44 East Industrial Road, Branford, CT 06405, and our telephone number is (203) 488-6056. Our website address is www.casmed.com. The information on or that can be accessed through our website is not a part of this Annual Report on Form 10-K. Item 1A.Risk Factors Our business faces many risks.If any of the events or circumstances described in the following risk factors actually occurs, our business, financial condition or results of operations could suffer, and the trading price of our common stock could decline.The risks described below may not be the only risks we face.Additional risks that we do not yet know of or that we currently believe are immaterial may also impair our business operations.You should consider the following risks, as well as the other information included or incorporated by reference in this Form 10-K before deciding to invest in our common stock. We have a recent history of net losses and are subject to risks regarding future liquidity We have experienced operating losses during our last four fiscal years.The net loss applicable to common stockholders was $6,714,000 for the 2011 calendar year and the accumulated deficit was $5,758,000 as of December 31, 2011.The Company does not anticipate a return to operating profits in the near term and there can be no assurance that we will be able to improve our results of operations in the near term or at all. Our ordinary short-term capital needs for 2012 are expected to be met from our current cash on hand.Cash flows may be impacted by a number of factors, including changing market conditions, market acceptance of the FORE-SIGHT system, and the loss of one or more key customers. There can be no assurance that we will be successful in raising additional capital or obtaining debt financing, if the need arises. We are a small company in a highly competitive industry Competition from other medical device companies, diversified healthcare companies and research and academic institutions is intense and expected to increase.Many companies engaged in the medical device sector have substantially greater financial and other resources and development capabilities than we do, and have substantially greater experience in testing products, obtaining regulatory approvals and manufacturing and marketing medical devices. Therefore, our competitors may succeed in obtaining approval for products more rapidly than we can. Other companies may succeed in developing and commercializing products earlier than we do.In addition to competing with universities and other research institutions in the development of products, technologies and - 14 - processes, the Company may compete with other companies in acquiring rights to products or technologies from universities.Also, the medical device market is experiencing increasing customer concentration, due to the emergence of large purchasing groups.We cannot assure you that we will develop products that are more effective or achieve greater market acceptance than competitive products, or that our competitors will not succeed in developing products and technologies that are more effective than those being developed by us or that would render our products and technologies less competitive or obsolete.Moreover, there can be no assurance that we will be able to successfully sell to large purchasing groups, which are increasingly looking to suppliers that can provide a broader range of products than we currently offer. Our business is impacted by customer concentration Our five largest customers accounted for approximately 35% and 36% of revenues in 2011 and 2010, respectively. Among these customers, Physio-Control, Inc., customarily the Company’s largest single customer accounted for 11% and 14% of revenues during 2011 and 2010, respectively.In addition, the Company has a blanket agreement with the U.S. Department of Veterans Affairs (“VA”), as extended, for the purchase of its vital signs monitors through February 2013.Collective sales to VA hospitals accounted for 18% and 14% of overall sales for 2011 and 2010, respectively.The loss of any significant customer could have a material adverse effect on our financial position and results of operations. We are devoting substantial resources to the development and marketing of our tissue oximetry products We expect to devote a significant amount of resources to continue the development and marketing of our FORE-SIGHT tissue oximetry products. We believe that substantial additional resources are required to further penetrate the markets for these products.Such investments include further research and development, including significant expenditures for clinical studies, equipment for placements at customer sites, further expansion of our selling organization, marketing expenditures and general working capital requirements. There can be no assurance that we will be successful in these endeavors.In addition, since we have limited financial resources, our emphasis on FORE-SIGHT tissue oximetry products may result in a lack of sufficient resources for our other product lines, which may negatively impact our overall financial results. The sale of our products may result in significant product liability exposure As a manufacturer of medical diagnostic equipment, we face product liability claims.We maintain product liability insurance in an aggregate amount of $5 million.We cannot assure you that this insurance coverage will be adequate to cover any product liability claims that occur in the future or that product liability insurance will continue to be available at reasonable prices.We are currently a defendant in a product liability action related to our discontinued infant sleep apnea product line. We believe that our product liability insurance is sufficient to cover any damages and costs that are likely with respect to this matter. Any product liability judgments or settlements in excess of insurance coverage could have a material adverse effect on our business and results of operations. Our business could be adversely affected if we cannot protect our proprietary technology or if we infringe on the proprietary technology of others Our proprietary technology aids our ability to compete effectively with other companies in certain markets in which we compete. Although we have been awarded, have filed applications for, or have been licensed under numerous patents, these patents may not fully protect our technology or competitive position. Further, our competitors may apply for and obtain patents that will restrict our ability to make and sell our products. Our competitors may intentionally infringe our patents. Third parties may also assert infringement claims against us. Litigation may be necessary to enforce patents issued to us, to protect our trade secrets or know-how, to defend ourselves against claimed infringement of the rights of others or to determine the scope and validity of the proprietary rights of others. The defense and prosecution of patent suits are both costly and time-consuming, even if the outcome is favorable to us. Such proceedings can be extremely expensive and their outcome very unpredictable. An adverse outcome in the defense of a patent suit could cause us to lose proprietary rights, subject us to significant liabilities to third parties or require us to license rights from third parties or to cease selling our products. Any of these events could have a material adverse effect on our business, operating results and financial condition.We also rely on unpatented proprietary technology that others may independently develop or otherwise obtain access to. - 15 - Our inability to maintain the proprietary nature of our technologies could negatively affect our revenues and earnings. We are subject to significant government regulation Our business is subject to varying degrees of governmental regulation in the countries in which we operate.In the United States, our products are subject to regulation as medical devices by the FDA, and by other federal and state agencies.These regulations pertain to the manufacturing, labeling, development and testing of our devices as well as to the maintenance of required records. An FDA regulation also requires prompt reporting by all medical device manufacturers of an event or malfunction involving a medical device where the device caused or contributed to death or serious injury or is likely to do so. Federal law provides for several routes by which the FDA reviews medical devices before their entry into the marketplace.Medical products of the type currently being marketed and under development by us are subject to regulation under the FD&C Act and numerous acts and amendments such as the Quality System Regulations which replaced the regulations formerly called Good Manufacturing Practices.In addition, depending upon product type, we must also comply with those regulations governing the Conduct of Human Investigations, Pre-Market Regulations and other requirements, as promulgated by the FDA. The FDA is authorized to inspect a device, its labeling and advertising, and the facilities in which it is manufactured in order to ensure that the device is not manufactured or labeled in a manner which could cause it to be injurious to health. The FDA has adopted regulations which classify medical devices based upon the degree of regulation believed necessary to assure safety and efficacy. A device is classified as a Class I, II, or III device.Class I devices are subject only to general controls. Class II devices, in addition to general controls, are or will be subject to "performance standards." Most devices are also subject to the 510(k) pre-market notification provision. In addition, some Class III devices require FDA pre-market approval before they may be marketed commercially because their safety and effectiveness cannot be assured by the general controls and performance standards of Class I or II devices. Our products are primarily Class I and II devices and several of them have required FDA notification under Section 510(k) of the FD&C Act. Satisfaction of clearance or approval requirements may take up to several years or more and may vary substantially based upon the type, complexity and novelty of the product.The effect of government regulation may be to delay marketing of new products for a considerable or indefinite period of time, to impose costly procedures upon our activities and to furnish a competitive advantage to larger companies that compete with us.We cannot assure you that FDA or other regulatory clearance or approval for any products we develop will be granted on a timely basis, if at all, or, once granted, that clearances or approvals will not be withdrawn or other regulatory action taken which might limit our ability to market our proposed products.Any delay in obtaining or failure to obtain these clearances or approvals would adversely affect the manufacturing and marketing of our products and the ability to generate additional product revenue. The FDA also has the authority to, among other things, deny marketing approval until all regulatory protocols are deemed acceptable, halt the shipment of defective products, and seize defective products sold to customers.Adverse action or publicity from the FDA, if any, could have a negative impact upon our results from operations. Federal regulatory reforms may adversely affect our ability to successfully market our products and impact our financial condition Recent federal efforts to reform the U.S. health care industry have resulted in legislation and other measures which will effect changes in healthcare delivery and coverage, and public and private reimbursements for services performed.Federal initiatives may also affect state programs. Legislative changes may affect hospital market expenditures for medical devices, the type and volume of procedures performed, and the demand for new and innovative products. These changes could be significant and may adversely affect the demand for our products, our results of operations, cash flows and our overall financial condition. Outside of the U.S., healthcare delivery and reimbursement systems vary by country. Efforts to control rising healthcare costs, changes in government sponsored programs and participation and various other economic factors may impact our ability to successfully market our products outside of the U.S. - 16 - We rely to a significant degree on our proprietary rights We rely on a combination of patents, trade secrets, trademarks and non-disclosure agreements to protect our proprietary rights.We cannot assure you that our patent applications will result in the issuance of patents or that any patents owned by us now or in the future will afford protection against competitors that develop similar technology.We also cannot assure you that our non-disclosure agreements will provide meaningful protection for our trade secrets or other proprietary information.Moreover, in the absence of patent protection, our business may be adversely affected by competitors who independently develop substantially equivalent or superior technology. Our products may become rapidly obsolete The areas in which we are developing, distributing, and/or licensing products involve rapidly developing technology. Others may develop products that might cause products being developed, distributed or licensed by us to become obsolete or uneconomical or result in products superior to our products. We are subject to currency and related risks Our international sales subject us to currency and related risks.We expect that international sales will continue to constitute a significant portion of our business.Although we sell our products in United States dollars and are not subject to significant currency risks, an increase in the value of the United States dollar relative to foreign currencies in our international markets could make our products less price competitive in these markets. Our international sales accounted for 25% and 29% of our total net sales for the 2011 and 2010 fiscal years, respectively. An acquisition of the company may be hindered Our Board of Directors is authorized to issue from time to time, without stockholder authorization, shares of preferred stock, in one or more designated series or classes.We are also subject to a Delaware statute regulating business combinations.These provisions could discourage, hinder or preclude an unsolicited acquisition of the Company and could make it less likely that stockholders receive a premium for their shares as a result of any takeover attempt. We have issued and outstanding shares of preferred stock with rights and preferences superior to those of our common stock The issued and outstanding shares of Series A Convertible Preferred Stock and Series A Exchangeable Preferred Stock grant the holders of such preferred stock anti-dilution, voting, accretion, dividend and liquidation rights that are superior to those held by the holders of our common stock. In addition, should we issue, or be deemed to issue, certain additional shares of common stock for a price below $2.82 per share, the conversion price of the Series A Convertible Preferred Stock and Series A Exchangeable Preferred Stock shall be lowered based on a weighted average formula, which will have the effect of immediately diluting the holders of our common stock. Ownership of our shares is concentrated in the hands of a few investors which could limit the ability of our other stockholders to influence the direction of the company As calculated by SEC rules of beneficial ownership, Thomas, McNerney & Partners and their affiliates, and BMI Capital Corporation each beneficially owned approximately 28.1% and 22.3%, respectively, of our common stock on an as converted basis as of the dates of their most recent public filings with the SEC. Accordingly, although they are not affiliated with one another, they collectively may have the ability to significantly influence or determine the election of all of our directors or the outcome of most corporate actions requiring stockholder approval. They may exercise this ability in a manner that advances their best interests and not necessarily those of our other stockholders. Sales of a substantial number of shares of our common stock in the public market originally issued through the conversion of preferred stock, exercise of options or warrants, or additional financing transactions could adversely affect the market price of our common stock and would have a dilutive effect upon our shareholders Historically, our common stock has been thinly traded.This low trading volume may have had a significant effect on the market price of our common stock, which may not be indicative of the market price in a more liquid market. As of December 31, 2011, options and warrants for the purchase of 2,586,826 shares of our common stock were - 17 - outstanding and 5,542,958 shares of common stock were issuable upon conversion of our outstanding Series A Convertible Preferred Stock and Series A Exchangeable Preferred Stock. We depend highly on certain key management personnel We believe that our future success will depend to a significant extent on the efforts and abilities of our senior management, in particular, Thomas Patton, our President and Chief Executive Officer, Matthew Herwig, our Vice President of Sales and Marketing, Dr. Paul Benni, our Chief Scientific Officer and Jeffery Baird, our Chief Financial Officer.The loss of the services of these executives could have a material adverse effect on our business and results of operations. We do not expect to pay cash dividends We have not paid cash dividends on our common stock since inception, and at this time we do not anticipate that we will pay cash dividends on our common stock in the foreseeable future.Furthermore, we are currently precluded from issuing dividends on our common stock unless we receive the consent of holders of a majority of our outstanding Series A Convertible Preferred Stock and Series A Exchangeable Preferred Stock. The holders of our Series A Preferred Stock may elect prior to June 15th 2011, 2012, and 2013, to receive quarterly dividends of 7% per annum paid in cash for a period of twelve months from the date of election.The Company did not receive such a request by June 15, 2011 for the fiscal quarters through March 31, 2012.As of December 31, 2011, $631,140 in accretion had accumulated on the Series A Preferred Stock and the Series A Exchangeable Preferred Stock. Item 1B.Unresolved Staff Comments None. Item 2. Properties The Company currently leases three separate operating facilities as described in further detail below. On September 6, 2007, the Company closed the sale and leaseback of its headquarters and manufacturing facility in Branford, Connecticut (the “Property”) which comprises approximately 24,000 square feet of office and manufacturing space.Net proceeds from the sale were $2,791,529 of which $928,872 was used to retire the related outstanding mortgage debt. The gain of $1,346,373 realized on the sale was deferred and is being recognized in operations against rent expense over the initial term of the lease. The lease has an initial term of ten years expiring on September 6, 2017 and contains an option for two additional five year periods. The lease provides for an annual base rent in years one through five of $244,800 and $268,800 in years six through ten. The Company is recognizing rent expense on a straight-line basis over the ten years. Under the lease, the Company is responsible for the costs of utilities, insurance, taxes and maintenance expenses. Further, the Company is required to maintain at least $600,000 in cash and cash equivalents (increasing at 3% per annum) and net current assets of not less than $3,600,000. In addition, the Company has a right of first offer to lease any additional space or building built by the lessor on the Property, subject to certain restrictions.The Company also has the right to require the lessor to build an addition or additional building (“Expansion Premises”), subject to certain restrictions.Upon the delivery of any Expansion Premises, the term of the Lease would extend for a ten year term. The base rent for the Expansion Premises would be the greater of the then prevailing market rent or an amount equal to a return on actual costs of construction of the greater of 250 basis points over the rate on ten year U.S. Treasury Notes, or 8%.Upon delivery of the Expansion Premises, the lessor would assume obligations under the Company’s leases of its two adjacent properties, in exchange for a payment equal to three months’ rent and certain unamortized costs incurred in these facilities. The Company is leasing two properties adjacent to its corporate facilities. Approximately 8,300 square feet of office and limited warehouse space is being leased under an agreement effective June 1, 2006, as amended, and expiring on May 31, 2014.Minimum annual rental expense is approximately $84,000 excluding apportioned real estate taxes and certain utility costs. Approximately 9,600 square feet of office and warehouse space is being leased under an agreement effective July 1, 2007, as amended and expiring June 30, 2015. Minimum annual rental expense is approximately $89,000 excluding apportioned real estate taxes and certain common area maintenance charges. - 18 - The Company believes that its premises meet its current and expected operating needs and are adequately insured. Item 3. Legal Proceedings The manufacture and sale of our products exposes us to product liability claims and product recalls, including those which may arise from misuse or malfunction of, or design flaws in, our products or use of our products with components or systems not manufactured or sold by us.Product liability claims or product recalls, regardless of their ultimate outcome, could require us to spend significant time and money in litigation or to pay significant damages.We are currently a defendant in a product liability action related to our former sleep apnea product line. We believe that our product liability insurance is sufficient to cover any damages and costs that are likely with respect to this matter.There can be no assurance however, that this will be the case with respect to this matter or any future matters.Furthermore, we may not be able to obtain insurance in the future at satisfactory rates or in adequate amounts.In addition, publicity pertaining to the misuse or malfunction of, or design flaws in, our products could impair our ability to successfully market and sell our products and could lead to product recalls. In addition, we may become in the normal course of our business operations, a party to other legal proceedings in addition to those described in the paragraph above.None of these other proceedings would be expected to have a material adverse impact on our results of operations, financial condition, or cash flows. On August 7, 2009, the Somanetics Corporation filed an action against the Company in the United States District Court for the Eastern District of Michigan alleging patent infringement, false advertising, and common law unfair competition and libel. The complaint requested injunctive relief and unspecified monetary damages, including treble damages and reasonable attorneys’ fees. On October 19, 2009, the Company answered the complaint, denying all allegations against it. In addition, the Company asserted counterclaims against Somanetics for violation of the antitrust laws and for a declaration that the patents sued upon were invalid, unenforceable, and/or have not been infringed by the Company. On October 27, 2010, a settlement was reached with Nellcor Puritan Bennett, LLC, as successor in interest to Somanetics Corporation, on Somanetics’ action for patent infringement and other claims against the Company. The terms of the confidential settlement (the “Settlement”) resolved all matters between the two parties as of the initiation of the lawsuit and caused the dismissal of the action with prejudice in a manner by which no payments were made to either party.The Company incurred $737,000 of legal expenses during 2010 related to this matter. On December 29, 2011, Nellcor Puritan Bennett LLC, which acquired the Somanetics Corporation in July 2010, filed an action against the Company in the United States District Court for the Eastern District of Michigan alleging (i) breach of the Settlement, (ii) violation of the Lanham Act, (iii) common law unfair competition and (iv) trade libel. The complaint requested injunctive relief and unspecified monetary damages, including compensatory damages and reasonable attorneys’ fees. On February 24, 2012, the Company answered the complaint and denied substantially all of the claims and set forth certain affirmative defenses. The matter is pending and while there can be no assurance as to the ultimate outcome, the Company does not believe at this time that its disposition would result in a material adverse effect on the Company. Item 4. Mine Safety Disclosures Not applicable. - 19 - PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities The common stock of the Company trades on the NASDAQ Global Market, under the symbol “CASM.” The following table shows the high and low sales prices for the Company's common stock during each quarterly period for the last two years. Quarter Ended High Low March 31, 2010 $ $ June 30, 2010 $ $ September 30, 2010 $ $ December 31, 2010 $ $ March 31, 2011 $ $ June 30, 2011 $ $ September 30, 2011 $ $ December 31, 2011 $ $ The following table sets forth the approximate number of beneficial owners of common stock of the Company on December 31, 2011. Title of Class Number of Shareholders Common stock, $.004 par value To date, no cash dividends have been declared on the Company’s common stock.The Company does not currently intend to pay a cash dividend on its common stock in the near future. Furthermore, we are currently precluded from issuing dividends on our common stock unless we receive the consent of holders of a majority of our outstanding Series A Convertible Preferred Stock and Series A Exchangeable Preferred Stock. The holders of our Series A Convertible Preferred Stock and our Series A Exchangeable Preferred Stock may elect on each of June 15th 2011, 2012, and 2013, to receive quarterly dividends in cash of 7% per annum for a period of twelve months from the date of election.The Company did not receive such a request by June 15, 2011 for the fiscal quarters through March 31, 2012.During 2011, $631,143 in dividend accretion had accumulated on the Series A Convertible Preferred Stock and the Series A Exchangeable Preferred Stock. The Company did not issue any shares of common stock during the fourth quarter of 2011 that were not registered under the Securities Act of 1933, as amended.In addition, the Company did not repurchase any of its common stock during the fourth quarter of 2011. Item 6.Selected Financial Data Information is not required for smaller reporting company filers. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Certain statements included in this report, including without limitation statements in the Management’s Discussion and Analysis of Financial Condition and Results of Operations, which are not historical facts, are “forward looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements represent the Company’s current expectations regarding future events. The Company cautions that such statements are qualified by important factors that could cause actual results to differ materially from expected results which may be contained in the forward-looking statements. All forward-looking statements involve risks and uncertainties, including, but not limited to, the following:potential liquidity constraints; price and product competition; rapid technological changes; dependence on new product development; failure to introduce new products effectively or on a timely basis; the mix of products sold; supply and prices of raw materials and products; customer demand for the Company’s products; regulatory actions; changes in reimbursement levels from third-party payors; product liability or other litigation claims; changes in economic conditions that adversely affect the level of demand for the Company’s products; changes in foreign exchange markets; changes in financial markets; changes in the competitive environment; and other risks described in Item 1A of this filing. - 20 - Overview During 2011, the Company continued to focus on the strategy it developed during late 2010 of rationalizing business lines, focusing on its FORE-SIGHT franchise and rejuvenating its Traditional Monitoring segment. Over the last 15 months, specific accomplishments included: · In November 2010, the Company consummated the sale of its non-strategic Statcorp business unit which included its blood pressure cuff and rapid infusor cuff product lines for $3.2 million in cash, plus an earn -out payment of $250,000 realized during mid-2011.The proceeds from this transaction were used to retire the Company’s bank debt and for working capital investments. · During late 2010 and throughout 2011, the Company successfully rebuilt and reorganized its executive management team.New appointments were made to the following positions:Director of Research and Development (December 2010); V.P. of Global Sales and Marketing (January 2011); Director of US FORE-SIGHT Sales (July 2011); Director of Marketing (October 2011); Director of Monitoring Solutions (December 2011) and Chief Medical Officer (January 2012). · In June, 2011, the Company completed a financing transaction by selling convertible preferred securities to Thomas, McNerney and Partners.That transaction netted the Company approximately $13.8 million and provided substantial working capital to allow the business to invest in its growth strategy.Coincident with that transaction, the Company replaced two of its long serving Board members with representatives from Thomas McNerney. · Throughout the year, the Company expanded and upgraded its FORE-SIGHT domestic field selling organization of direct sales representatives, manufacturer’s reps, and clinical specialists to 47 people at year- end 2011, up from 26 at year-end 2010. · The Company continued to build on the base of clinical evidence for FORE-SIGHT.As of February 2012, there were 175 publications demonstrating the performance of FORE-SIGHT including 49 publications added in 2011, and another 19 added in the first two months of 2012. The following discussion and analysis should be read together with our consolidated financial statements and related notes appearing elsewhere in this Annual Report on Form 10-K. Year Ended December 31, 2011 Compared to Year Ended December 31, 2010 As a result of the sale of the Company’s Statcorp business unit on November 5, 2010, those operations are classified as discontinued operations for all reported periods. The Company recorded a net loss applicable to common stockholders of $6,714,000 for 2011 or ($0.51) per basic and diluted common share compared to a net loss applicable to common stockholders of $1,305,000, or ($0.11) per basic and diluted common share, for 2010. The loss from continuing operations for 2011 was $6,325,000, or ($0.53) per basic and diluted common share, compared to a loss from continuing operations for 2010 of $1,600,000, or ($0.13) per basic and diluted common share.The gain from discontinued operations was $242,000, or $0.02 per basic and diluted common share, for 2011 compared to a gain of $295,000, or $0.02, for 2010. The results of discontinued operations were net of income tax expenses of $125,000 and $159,000 for 2011 and 2010, respectively. The gain from discontinued operations for 2011 was primarily comprised of an earn-out of $250,000 received by the Company during the third quarter of 2011. Overall, net worldwide sales for 2011 decreased $1,635,000 or 7% to $22,451,000 from $24,086,000 in 2010. The following table provides comparative results of net sales by product and geographic category: ($000’s) Year Ended Year Ended Increase/ December 31, 2011 December 31, 2010 (Decrease) Traditional Monitoring $ $ $ ) Tissue Oximetry Monitoring ) Discontinued products – Apnea/Analogic 74 ) $ $ $ ) Domestic Sales $ $ $ ) International Sales ) $ $ $ ) - 21 - Traditional monitoring product sales decreased $2,274,000 or 12% to $16,050,000 for 2011 from $18,324,000 for 2010. The decrease was primarily associated with reductions in sales of the Company’s OEM technology products and sales of vital signs monitors to international customers. Worldwide tissue oximetry product sales for 2011 of $6,327,000 increased $1,122,000 or 22% over the $5,205,000 reported for 2010. Details of tissue oximetry sales are as follows: ($000’s) Year Ended Year Ended Increase/ December 31, 2011 December 31, 2010 (Decrease) Sensor Sales $ $ $ Monitors and Accessories Sales ) $ $ $ Domestic Sales $ $ $ International Sales $ $ $ Worldwide tissue oximetry sensor sales for 2011 were $4,786,000, an increase of $1,297,000 or 37% over 2010 sales of $3,489,000. Worldwide sales of monitors and accessories for 2011 decreased $175,000 or 10% to $1,541,000 from 2010 sales of $1,716,000. As of December 31, 2011, the Company’s worldwide installed base of oximetry monitors was 549 units, an increase of 40% above the installed base as of December 31, 2010. Discontinued product sales decreased $483,000 in 2011 from prior year levels. During 2010, the Company concluded its exit from the infant sleep apnea market and terminated its agreement to distribute co-branded products manufactured by the Analogic Corporation. Those sales have been reported separately above as discontinuedproducts. Total domestic sales decreased $322,000, or 2%, to $16,810,000, or 75% of total revenues for 2011 from $17,132,000 for 2010. Decreases in vital signs monitoring product sales and OEM technology sales were partially offset by a 25% increase in tissue oximetry product sales. International sales declined $1,313,000, or 19%, to $5,641,000, or 25% of total revenues for 2011, from $6,954,000, or 29% of total revenues, for 2010. Reductions in sales of vital signs monitors and accessories and lower sales of OEM technology products were partially offset by a 15% increase in tissue oximetry product sales compared to 2010. Cost of sales as a percentage of net sales was 62% for 2011 and 59% for 2010. Unfavorable product mix driven by lower OEM technology sales and warranty costs were primarily responsible for the increased cost of sales as a percentage of sales for 2011. Cost of sales for 2011 included a warranty accrual of $259,000 related to the Company’s OEM technology products. R&D expenses increased $1,836,000, or 109%, to $3,525,000 for 2011 from $1,689,000 for 2010. The increase resulted primarily from additional employee costs due to personnel additions and increased project costs. R&D expenses are reported net of reimbursements received from the National Institutes of Health (“NIH”) pertaining to the Company’s development of its Near-Infrared Spectroscopy (“NIRS”) technology. Amounts reimbursed from the NIH, including accruals, for 2011 and 2010 were $367,000 and $483,000, respectively. During September 2007 the Company was awarded a three year grant, which has subsequently been extended, totaling - 22 - approximately $2,800,000 to support its NIRS research. As of December 31, 2011, a maximum of approximately $300,000 remains available under the grant. During 2010, the Company also received various federal and state tax incentives approximating $303,000. R&D expenses before NIH reimbursements and tax incentives approximated 17% and 10%, respectively, of 2011 and 2010 revenues. R&D expenses are expected to increase for 2012 due to various planned engineering project expenses, expanded clinical research expenditures and additional personnel. Selling, general and administrative (“S,G&A”) expenses increased $1,553,000, or 16%, to $11,510,000 for 2011 from $9,957,000 for 2010. The increases in S,G&A expenses were primarily related to field sales expenses, recruitment and relocation costs, stock compensation amortization and accrued incentive costs which were partially offset by legal expenses which were substantially lower than 2010. During 2010, the Company incurred approximately $737,000 of legal costs related to the Company’s litigation with the Somanetics Corporation which was settled during October, 2010. Sales and marketing expenses are expected to increase during 2012 primarily from increases in field-based sales spending and additional marketing personnel and promotional expenditures. Other(income)/expense improved to $27,000 of income for 2011 compared to $60,000 of expense for 2010. The prior year expenses were related to interest charges on the Company’s bank debt. The income tax benefit for continuing operations for 2011 and 2010 was $125,000 and $148,000, respectively. The income tax benefit for both periods was offset by related income tax expense for discontinued operations. The Company does not expect to record taxable income during its 2012 fiscal year. Income tax benefits that may be generated during 2012 would be offset by a deferred income tax asset valuation allowance. Management established the valuation allowance as of December 31, 2009 as a result of then recent cumulative pre-tax losses and its estimates of future taxable income. Management has continued to perform the required analysis regarding the realization of our deferred income tax assets concluding that a full valuation allowance is warranted. As of December 31, 2011, the deferred income tax asset valuation allowance balance was $3,518,000. Financial Condition, Liquidity and Capital Resources On June 8, 2011, the Company entered into an investment agreement (the “Agreement”) pursuant to which the Company issued on June 9, 2011 (i) 95,500 shares of a newly created series of preferred stock, designated “Series A Convertible Preferred Stock,” par value $0.001 per share (the “Series A Preferred Stock”), which are convertible into authorized but unissued shares of common stock, par value $0.004 per share, of the Company and (ii) 54,500 shares of a newly created series of preferred stock, designated “Series A Exchangeable Preferred Stock,” par value $0.001 per share (the “Series A Exchangeable Preferred Stock”) which are now convertible, following stockholder approval, into authorized but unissued shares of common stock, par value $0.004 per share, of the Company. The Company received an aggregate cash purchase price of $15.0 million representing a per-share purchase price of $100 for each of the Series A Preferred Stock and the Series A Exchangeable Preferred Stock. The Company utilized a placement agent to assist in the transaction which was paid a fee of $900,000 plus certain expenses. TheCompany received net proceeds, after transaction costs and expenses, of $13,825,000. The Company’s cash, cash equivalents and short-term investments were $13,878,000 at December 31, 2011 compared to $4,493,000 at December 31, 2010. Working capital increased $8,163,000 to $17,206,000 at December 31, 2011 from $9,043,000 at December 31, 2010. The Company’s continuing operations used $3,604,000 in cash for 2011. Losses from continuing operations before depreciation, amortization and stock compensation expenses and decreases in accounts payable and accrued expenses were partially offset by substantial reductions in inventory. During 2010, $2,532,000 of net cash was provided by operating activities of continuing operations. Reductions in accounts receivable, inventories and recoverable income taxes together with increases in accounts payable and accrued expenses, were key drivers to the cash provided from the operating activities of continuing operations for 2010. Cash provided from discontinued operations for 2010 was approximately $4,286,000 which was primarily driven by the sale of the Statcorp business unit for $3,200,000 during November 2010. Net cash used by investing activities of continuing operations was $3,752,000 for 2011 compared to cash used of $960,000 for 2010. The Company invested $2,491,000 in short-term certificates of deposit with varying maturities. Capital expenditures $1,112,000 were incurred during 2011 compared to $875,000 for 2010. Equipment purchases during 2011 were driven by FORE-SIGHT oximeter monitor placements with customers, oximeter demonstration equipment and leasehold improvements. During 2012, the Company expects to further increase its expenditures in - 23 - these areas. The Company also expended $150,000 during 2011 to purchase intangible assets, which was primarily related to patent costs and product translations. Net cash provided by financing activities of continuing operations was $13,884,000 for 2011 compared to cash used of $2,552,000 for 2010.The private placement of shares of our Series A Convertible Preferred Stock and Series A Exchangeable Preferred Stock accounted for $13,825,000 of the cash provided by financing activities. During 2010, the Company repaid $1,709,000 of long-term debt and $2,670,000 against its line-of-credit agreement. A non-brokered private placement of 1,375,000 shares of the Company’s common stock was consummated during June 2010 which provided approximately $1,887,000 of net proceeds. The Company currently leases three facilities and certain equipment under non-cancellable operating leases. The following table sets forth a summary of the Company’s cash commitments under contractual obligations as of December 31, 2011. Contractual Less than 2 – 3 4 - 5 More Than Obligations Total One Year Years Years Five Years Operating leases $ The Company’s 2012 business plans call for increased operating expenditures primarily to develop and market our FORE-SIGHT technology and to revitalize our other product lines. Those capital requirements are expected to be funded from our current cash on hand. Cash flows may be impacted by a number of factors, including changing market conditions, market acceptance of the FORE-SIGHT system, and the loss of one or more key customers. The Company’s results of operations were not affected by inflation during 2011. Off-Balance Sheet Arrangements The Company has no off-balance sheet arrangements other than operating leases for office and warehouse space. Critical Accounting Policies The Company’s financial statements have been prepared in accordance with generally accepted accounting principles in the United States. In preparing the financial statements, the Company is required to make estimated judgments. Such judgments are based upon historical experience and certain assumptions that are believed to be reasonable in the particular circumstances. Those judgments affect both balance sheet and income statement accounts and disclosures. The Company evaluates its assumptions on an ongoing basis by comparing actual results with its estimates. Actual results may differ from the original estimates. The following accounting policies are those that the Company believes to be most critical to the preparation of its financial statements. Inventory Valuation – The Company’s inventories are stated at the lower of cost or market. The Company provides allowances on inventories for any material that has become obsolete or may become unsalable based on estimates of future demand and the sale price in the market. Judgments with respect to salability and usage of inventories, estimated market value, and recoverability upon sale are complex and subjective.Such assumptions are reviewed periodically and adjustments are made, as necessary, to reflect changed conditions.There were no significant write-offs for any period presented with the exception of the discontinued infant sleep apnea product line. Deferred Income Tax Assets – The Company has recorded deferred income tax assets for the estimated benefit of future tax deductions on inventories, property and equipment and other accruals, as well as net operating loss carry forwards and tax credits.Based on recent cumulative pre-tax losses and the Company’s estimates of future taxable income, management has established a deferred tax asset valuation allowance. Accrued Warranty Costs – The Company warranties its products for up to three years and records the estimated cost of such product warranties at the time the sale is recorded. Estimated warranty costs are based upon actual past experience of product returns and the related estimated cost of labor and material to make the necessary repairs. Warranty costs have not been material to operating results over the past several years.However, if actual future - 24 - product return rates or the actual costs of material and labor differ from the estimates, adjustments to the accrued warranty liability would be made. Stock-based Compensation - The Company records the fair value of stock-based compensation awards as expenses in its consolidated statement of operations. In order to determine the fair value of stock options on the date of grant, we apply the Black-Scholes option-pricing model. Inherent in this model are assumptions related to expected dividend yield, risk-free interest rate, expected stock-price volatility, expected term, and forfeiture rate. Restricted stock awards are generally valued upon the closing price of the common stock on the date of the grant. Amortization of stock-based awards takes place over the vesting period associated with the award. Revenue and Accounts Receivable Recognition - Revenue from sales and accounts receivable are recognized when evidence of an arrangement exists, delivery has occurred based upon shipping terms, the selling price is fixed and determinable, and collectability is reasonably assured. Terms of sale for most domestic sales are FOB origin and for most international sales are EX-Works reflecting that ownership and risk of loss are assumed by the buyer at the shipping point. In addition, the Company has certain agreements with its customers to ship FOB destination reflecting that ownership and risk of loss are assumed by the buyer upon delivery.While the Company accepts returns of products from its customers from time to time for various reasons including defective goods, order entry, shipping or other errors, the Company’s business practices do not include providing right of return at the time of sale. Historically, such returns have not been significant. The Company has entered into agreements with several customers to provide them with price rebates based upon their level of purchases. Rebates are accrued by the Company as a reduction in net sales as they are earned by customers. Payment terms range from prepayment to net sixty days depending upon certain factors including customer credit worthiness, geographic location and customer type (i.e., end-user, distributor, government or private entity) and also includes irrevocable letters of credit for certain international shipments.Price discounts that may be taken by customers under contractual arrangements for payment of invoices within specified periods are recorded as reductions to net sales. Further, the Company accrues expected payment discounts based upon specific customer accounts receivable balances. The Company does not incur post shipment obligations with the exception of product warranties which are generally fulfilled from the Company’s corporate facilities and which costs are not material relative to the sale of the product. Accounts receivable are charged to the allowance for doubtful accounts when deemed uncollectible. Item 7A.Quantitative and Qualitative Disclosures about Market Risk The Company holds no derivative securities for trading purposes and is not subject in any material respect to currency or other commodity risk. Item 8.Financial Statements and Supplementary
